DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/29/2022 has been entered. 
Response to Amendment
The amendment, filed 7/29/2022, have been fully considered and reviewed by the examiner.  The examiner notes the amendment to claim 1 and the addition of new claim 15 Claims 1-9, 11 and 13-15 remain pending in the instant application.
Response to Arguments
 Applicant's arguments filed 7/29/2022 have been fully considered but are not persuasive for the reasons set forth herein.  Applicant’s arguments as it relates to the maintaining the native oxide layer to provide corrosion protection is noted.  The examiner maintains that Riemer et al. teaches that a native oxide layer forms on the strip after metal coating (paragraph [0010]).  Riemer et al. teaches the desire to leave the native oxide layer intact by using a water-based cooling process to reduce decomposition of the native oxide film, which passivates the surface and therefore increases the corrosion resistance.
The applicant’s arguments as it relates to the role that native oxide layer plays in protecting the alloying in subsequent passivation, the negative implications of the oxide degradation and the linking of the corrosion are noted, but found to either be not claimed nor unsupported by commensurate factual evidence to b
Applicant’s arguments as it relates to the pH range and the range of 5 to less than 8 results in the native oxide layer remaining substantially intact.  The examiner notes that independent claim 1 requires optionally controlling to a pH and therefore this argument appears to not be commensurate in scope with the broadly drafted claimed.  As for the dependent claims that do require a pH control, the examiner notes the evidence supplied to support secondary considerations is clearly narrowly tailored to a small example and does not support the entire breadth of the claims as drafted (which encompasses a significantly broader molten alloy composition, i.e. see ranges and “comprising” language, which illustrates that the claims are open to a significantly larger molten alloy bath than the evidence supports). 
Regardless, as for the retention of the native oxide layer, Riemer et al. teaches that a native oxide layer forms on the strip after metal coating (paragraph [0010]).  Riemer et al. teaches the desire to leave the native oxide layer intact by using a water-based cooling process to reduce decomposition of the native oxide film, which passivates the surface and therefore increases the corrosion resistance.  Controlling the pH to reduce decomposition (i.e. retain) the particular native oxide composition would have been obvious to one of ordinary skill in the art at the time of the invention.
Applicant has proffered arguments against the individual references; however, the examiner notes that these arguments are not persuasive as the rejection is based on the totality of the references and what those references suggest to one of ordinary skill in the art at the time of the invention.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The remaining arguments not specifically addressed above are deemed moot as not commensurate in scope with the claims or are deemed mere attorney speculation that is unsupported by factual evidence to be persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-9, 11 and 13-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Komatsu et al. (US 6,677,058) in view of Riemer et al. (US 2009/0098295) Burke (US4,165,401) and Rossi et al. (US3,845,540).
Komatsu is directed to a method of forming a coating of Al-Zn-Si-Mg alloy on a steel strip by hot dip coating of steel strip into a bath of molten metal alloy comprising Al (4 to 15%), Si (0.002-0.05%), Mg (1-4%) and balance Zn and forming what can reasonably be considered an Al-Zn-Si-Mg layer on the exposed of the steel strip (column 3, lines 15-35) due to the presence of these materials in the bath as claimed and coating.   As for the claimed amounts, the prior art discloses ranges that overlap the claimed ranges and therefore make obvious the claimed molten ally bath.    
Komatsu does not specifically teach that a native oxide layer is formed on the metal alloy coating surface, however a native oxide layer would necessarily form since the coating and subsequent cooling and heating steps of Komatsu take place in air (see e.g. air jet cooler Example 1) do not take place in reducing or inert atmosphere and thus they occur in an atmospheric oxygen-containing environment.    Komatsu also explicitly disclose the presence of the a readily oxidizing element so as to migrate to the outermost surface during the solidification process or even after the solidification process and such readily oxidizes and has a very powerful affinity for oxygen and stabilizing effect on Al Oxide, and therefore further supports the presence of the native oxide during the solidification (abstract, “stabilize the oxidation state of the plating surface layer Al and Mg”, column 5, lines 20-50).  This native oxide would be the first oxide that forms on the surface and would necessarily have a composition that is intrinsically dependent on the alloy coating composition (i.e. aluminum, readily oxidizable element, Mg, etc.).
Komatsu additionally teaches a step of cooling with cooling water after the coating step, conditioning the surface of the cooled coated strip with a layer in a roller section (see Figure 1 and accompanying text, paragraph bridging column 3-4), passivating the surface of the conditioned strip to provide a resistance to wet storage and early dulling by passivation in a passivation section (see Figure 1 and accompanying text, paragraph bridging column 3-4, see also substantial prevention of “surface luster degradation”, i.e. early dulling at column 4, lines 55-68, Example 4 as it relates to the passivation treatment).  As for the “resistance to wet storage”, the examiner notes that such a claim requirement is a result of process steps and therefore the prior art that discloses the same process steps would result in some degree of resistance to wet storage as claimed.  In other words, Komatsu discloses corrosion protection and therefore would include at least some “resistance” to wet storage due to the presence of the corrosion protection layers.
As discussed above, Komatsu discloses the cooling process with water and controlling the temperature; however, fails to disclose the claimed particulars of a water cooling process.  Riemer et al. is cited for its teachings of a method of forming a coating of a zinc alloy (see claim 1) on a steel strip to form a metal alloy coated steel strip (paragraphs [0010] and [0027)) and forming a zinc alloy coating on exposed surfaces of the steel strip.  Riemer et al. teaches that a native oxide layer forms on the strip after metal coating (paragraph [0010]).  Riemer et al. teaches the desire to leave the native oxide layer intact by using a water-based cooling process to reduce decomposition of the native oxide film, which passivates the surface and therefore increases the corrosion resistance.  Riemer et al. teaches that its cooling method including controlling the temperature of the cooling water (paragraphs [0015]-[0017]), pH of the cooling water (paragraph [0022]), and chemical composition of the cooling water (paragraph [0020]-[0021]) stabilizes the native oxide layer lying over the surface of the steel (paragraph [0019]) and results in a higher corrosion resistance.  It would have been obvious for one having ordinary skill in the art to have incorporated the cooling method of Riemer et al. for the water cooling step of Komatsu in order to improve the corrosion resistance of Komatsu alloy-coated steel strip by reducing decomposition of the native oxide layer, with the expectation of successful results since both references are directed to the hot dip coating of steel strip with a majority-zinc alloy.
Riemer et al. teaches the desire to leave the native oxide layer intact by using a water-based cooling process to reduce decomposition of the native oxide film, which passivates the surface and therefore increases the corrosion resistance, i.e. minimize the corrosion of the underlying metal alloy coating as claimed (by the mere retention of the oxide layer) and such would necessarily minimize “defects” in the surface of the coated strip caused because corrosion is reduced.
With respect to the limitation in claim 1 that the pH of cooling water be in the range of 5-9, as well as dependent claims 3-5, it is noted that Riemer et al. teaches that the pH of the cooling water should be in the range of 5-12.5 (paragraph [0022]), which encompasses the claimed range.  Overlapping ranges are prima facie evidence of obviousness.  It would have been obvious to one having ordinary skill in the art to have selected the portion of Riemer et al.’s pH range that corresponds to the claimed range.  In re Malagari, 184 USPQ 549 (CCPA 1974).  
With respect to the limitation in claim 1 that the temperature of the cooling water is in the range of 25-80 C, as well as dependent claims 6-9, Riemer et al. teaches that the temperature of the cooling water should be less than 42 degrees C (paragraph [0016]).  It is noted that overlapping ranges are prima facie evidence of obviousness.  It would have been obvious to one having ordinary skill in the art to have selected the portion of Riemer et al.’s temperature range that corresponds to the claimed range.  In re Malagari, 184 USPQ 549 (CCPA 1974). 
As for the continuous monitoring the pH of the cooling water and temperature of the cooling water, the examiner notes that Riemer discloses obtaining the optimum pH value and discloses using a water based dip bath as the coolant and the temperature of the coolant is optimized, not too high, and preferably less than 42C.  Therefore, Riemer explicitly discloses the desirability to control the pH and temperature of the cooling water; however, fails to disclose continuously monitoring the pH and temperature.  However, Burke also teaching of a cooling water dip after zinc galvanization (abstract) and discloses controlling the cooling water conditions, including pH, using water monitor responsive to pH, and thus would reasonably suggest the desirability to continuously monitor the pH of the water to control the cooling water conditions (column 3, lines 15-50).  As for monitoring the temperature, the examiner notes that Riemer specifically discloses the cooling water should remain under 42C and therefore it would have been obvious to one of ordinary skill in eth art to have continuously monitored the temperature so as to maintain the cooling water temperature in the desired temperature range (i.e. cooling water by nature will necessarily take heat from substrate and thus will require active control to maintain the cooling ability).  Burke discloses the addition of fresh cooling water as required by the claims, which would necessarily control the temperature of the cooling water.
Additionally, Rossi et al. discloses a method for zinc galvanization of steel and discloses that a water cooling step includes a temperature that overlaps that as claimed and taught by Riemer (column 11, lines 20-46).  Rossi discloses the water temperature is controlled by monitoring the water temperature using a temperature sensor in the bath because the heat exchange between the water and steel sheet will increase the water temperature and controlling the water temperature to be lower by adding water when the temperature begins to approach an upper limit of the acceptable cooling temperature (column 11, lines 20-46).  As such, taking the level of one of ordinary skill in the art at the time of the invention, since Komatsu discloses the cooling process with water and controlling the temperature and Riemer discloses an optimum temperature range, it would have been obvious, in view of the disclosure of Rossi, to have continuously monitored the temperature and control the temperature to the optimum range by adding additional cooling water, i.e. cooing the cooling water, as required by the claims to achieve the desired cooling temperature and effect.  
While only optionally required by the claims (i.e. adding acid is not required by the claimed because the claims required “controlling one or more than one of pH of cooling water . . . temperature of cooling water”), Riemer et al. teaches that the pH may be adjusted by the addition of buffering ions.  While Riemer et al. does not specifically teach adding an acid to achieve the optimum pH value, it would have been obvious to one having ordinary skill in the art to have added an acid as the ionic buffering substance in the case that a lower pH is needed to achieve a pH in the disclosed range since acids are well known ionic species used to lower pH of a solution.
As to claim 2, Komatsu disclose a passivation solution (see Example 4).  Additionally, Riemer et al. teaches that the formation of the native oxide layer passivates the surface and increases its corrosion resistance in paragraph [0010], and teaches in paragraph [0019] and [0021] that its water-based cooling method maintains the oxide layer thereon.
As to claim 11, Riemer et al. teaches that the final temperature of the steel sheet is preferably 20-120 C (paragraph [0017]).  Komatsu discloses cooling to less than 70C (Example 1) and discloses 30C at end of water quench (Table 2).  It would have been obvious to one having ordinary skill in the art to have selected the portion of Riemer et al.’s final sheet temperature range that corresponds to the claimed range because overlapping ranges are prima facie evidence of obviousness.
As to claim 13, the method of Komatsu in view of Riemer et al. would necessarily result in a metal alloy coated steel strip having a native oxide layer thereon.
As to claim 14, it is known that a native oxide layer forms oxides of each of the elements of the alloy coating on which it is formed, which would include Mg oxide and Al oxide and the other elements of the Al-Zn-Si-Mg coating of Komatsu.  Komatsu also explicitly disclose the presence of the a readily oxidizing element so as to migrate to the outermost surface during the solidification process or even after the solidification process and such readily oxidizes and has a very powerful affinity for oxygen and stabilizing effect on Al Oxide, and therefore further supports the presence of the native oxide during the solidification (abstract, “stabilize the oxidation state of the plating surface layer Al and Mg”, column 5, lines 20-50).
As to claim 15, Reimer discloses the native oxide provides corrosion protection and such corrosion protection would encompass the claimed surface defects because these are well are notoriously well known corrosion defects and therefore by protecting against corrosion defects, such would necassarily encompass the claims as drafted.

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Komatsu et al. (US 6,677,058) in view of Riemer et al. (US 2009/0098295), Burke (US4,165,401) and Rossi et al. (US3,845,540) taken with Uchida et al. (US 4,913,785)
Examiner maintains the position that pits are well known corrosion defect and cites here Uchida, which discloses corrosion of steel includes pitting  (column 6, lines 26-30, stating ‘degree of corrosion was evaluated by the maximum depth of corrosion pits’) and therefore illustrates that corrosion protection would reasonable reduce the surface defects of pitting because pitting is a well known defect associated with corrosion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940.  The examiner can normally be reached on Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P TUROCY/Primary Examiner, Art Unit 1718